EXHIBIT 10.3

 

Summary of 2005 Executive Bonus Plan

 

On March 23, 2005, the Compensation Committee of the Board of Directors of
Atheros Communications, Inc. approved the 2005 bonus plan for the Chief
Executive Officer and other executive officers. The bonuses of the Chief
Executive Officer and each executive officer will be based on Atheros’
achievement of certain financial and non-financial corporate performance
objectives. The financial corporate performance objectives are specifically tied
to corporate revenue, operating income and gross margin. The categories of the
non-financial corporate performance objectives are market share, customer
engagements and industry leadership, product development and operational
excellence. There are three components for potential bonuses: first, a bonus of
up to 25% of base salary (40% for the Chief Executive Officer) for the
achievement of financial corporate performance objectives; second, a bonus of up
to 10% of base salary (15% for the Chief Executive Officer) for the achievement
of non-financial corporate performance objectives; and third, a bonus of up to
15% of base salary (45% for the Chief Executive Officer) for the achievement of
higher levels of financial corporate performance objectives. These bonuses are
expected to be paid annually.